Citation Nr: 0809089	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right shoulder shell fragment wound, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

4.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for a low back disability; continued a 20 
percent rating for residuals of a right shoulder shell 
fragment wound; continued a 30 percent rating for PTSD; 
increased a rating for hemorrhoids from 0 to 10 percent 
disabling, effective September 20, 2001; and denied 
entitlement to TDIU.  In April 2006, the Board remanded the 
claims for further development.

An August 2007 rating decision increased the rating for PTSD, 
from 30 to 50 percent disabling, effective September 20, 
2001.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than slight lumbosacral strain or limitation of motion 
of the thoracolumbar spine, and no more than slight 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  

2.  The residuals of a right shoulder shell fragment wound 
(limitation of motion) are manifested by 150 degrees forward 
flexion and abduction and 70 degrees internal and external 
rotation.  There is no additional limitation of motion due to 
repetitive motion and flare-ups.  

3.  The residuals of a right shoulder shell fragment wound 
(extrinsic muscles of shoulder girdle) are manifested by 
subjective complaints of pain, fatigue, stiffness, and 
weakness.  Objective manifestations include weakness, 
increased fatigability, incoordination, and lack of 
endurance, but no loss of deep fascia or muscle substance.  
There is no evidence of intermuscular scarring, adhesion to 
the bone, impairment of muscle tonus, muscle herniation, 
muscle atrophy, diminished muscle excitability, bone damage, 
or tendon damage.  These manifestations amount to no more 
than moderately severe muscle injury.  

4.  The veteran's right shoulder scars due to residuals of a 
right shoulder shell fragment wound are non-tender on 
objective demonstration and examination and measure 2 
centimeters in length. 

5.  The veteran has mild incomplete paralysis of the upper 
radicular group nerves of the right shoulder due to the 
residuals of his right shoulder shell fragment wound.   

6.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, impairment of 
short- and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective social relationships.     

7.  The veteran's hemorrhoids have been characterized as 
being large and non-thrombosed with flare-ups occurring two 
to three times a month.  

8.  The veteran's PTSD, low back disability, residuals of a 
right shoulder shell fragment wound, and hemorrhoids, have a 
combined disability rating of 70 percent.  His 
service-connected disabilities are not shown to be of such 
severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5295 (2002 and 2003), 5003, 
5236, 5237, 5242, 5243 (2007).  

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a right shoulder shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5201 (2007); 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5301 (2007); 38 C.F.R. §§ 4.118, 
Diagnostic Codes (DCs) 7802, 7804 (2001 and 2007).  

3.  The criteria for a separate 20 percent rating for the 
neurological manifestations of the residuals of a right 
shoulder shell fragment wound have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8510 (2007).  

4.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

5.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2007).

6.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

VA examinations show that the veteran is left-handed.  
Therefore, his right shoulder will be evaluated under the 
criteria for the non-dominant or minor arm categories.  
38 C.F.R. § 4.69 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. 
§ 4.45 (2007) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2007).  Normal forward flexion of the 
shoulder is 0 to 180 degrees, abduction is 0 to 180 degrees, 
and internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2007).  Forward flexion and 
abduction to 90 degrees amounts to shoulder level as 
envisioned by the regulations.   

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the shoulder is considered a major joint, and 
the lumbar vertebrae are considered groups of minor joints.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

Although there is X-ray evidence of arthritis in the low 
back, the veteran is already in receipt of a 10 percent 
rating under a limitation of motion code, and the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating for the low back disability.  Similarly, although 
there is X-ray evidence of arthritis in the right shoulder, 
the veteran is already in receipt of a 20 percent rating 
under a limitation of motion code, and the criteria listed 
under DC 5003 cannot serve as a basis for an increased rating 
for the right shoulder shell fragment wound.  The Board will 
therefore discuss the applicability of the other regulatory 
criteria.   
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

Low Back Disability 

During the course of this appeal (after September 20, 2001, 
when the veteran filed his claim for an increased rating), 
the regulations for rating disabilities of the spine were 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified. These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

The veteran's low back disability in this case has been rated 
as 10 percent disabling under DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine; DC 
5293, which contemplates intervertebral disc syndrome; and DC 
5294, which contemplates sacroiliac injury and weakness.  
Sacroiliac injury and weakness are rated using the criteria 
for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 
5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in November 2001, the veteran's lumbar spine 
had 70 degrees flexion with moderate limitation due to pain, 
30 degrees extension with minimal limitation due to pain, 30 
degrees lateral flexion bilaterally with minimal limitation 
due to pain, and 30 degrees lateral rotation bilaterally with 
minimal limitation due to pain.  On VA examination in 
September 2006, the veteran had 70 degrees flexion, 20 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 20 degrees lateral rotation bilaterally.  It was noted 
that there was limitation of motion due to pain on flexion 
and extension but no limitation due to pain on lateral 
flexion and rotation.    

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  Although there 
was moderate limitation of flexion due to pain at the 
November 2001 VA examination, there was no limitation due to 
pain, or at the very most, minimal limitation of motion due 
to pain for the rest of the range of motion testing in 
November 2001 and September 2006.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the veteran's low back disability was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 10 
percent rating: forward flexion greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2007).  At no time 
has the veteran's forward flexion been found to be greater 
than 30 degrees but not greater than 60 degrees, or his 
combined range of motion found to be less than 120 degrees.  
Thus, the new schedular criteria of DCs 5236, 5237 and 5242 
cannot serve as a basis for an increased rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there is no 
evidence of any spasm of the paravertebral muscles on extreme 
forward bending.  Furthermore, the veteran's lateral spine 
motion was found to be normal.  Unilateral loss of lateral 
spine motion was not shown.  Thus, the old schedular criteria 
of DC 5295 may not serve as a basis for an increased rating 
in this particular case.  The Board notes that there is not a 
new set of criteria for rating a lumbosacral strain other 
than the General Rating Formula for Disease and Injuries of 
the Spine already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 20 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions related to 
his low back disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in November 2001, the veteran had 70 degrees 
flexion with moderate limitation due to pain, 30 degrees 
extension with minimal limitation due to pain, 30 degrees 
lateral flexion bilaterally with minimal limitation due to 
pain, and 30 degrees lateral rotation bilaterally with 
minimal limitation due to pain.  On VA examination in 
September 2006, the veteran had 70 degrees flexion, 20 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 20 degrees lateral rotation bilaterally.  It was noted 
that there was limitation of motion due to pain on flexion 
and extension but no limitation due to pain on lateral 
flexion and rotation.  Taken together, these ranges of motion 
would warrant a rating of 10 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of the lumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion less than 120 degrees, are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2007).  

On VA examination in November 2001, the veteran complained of 
occasional pain and stiffness as well as numbness and 
tingling in the low back.  Neurological examination revealed 
good coordination, grossly intact cranial nerves, and normal 
deep tendon reflexes.  He had normal sensations to pain, 
touch, and temperature.  On VA examination in January 2007, 
the veteran reported pain in his back that would occasionally 
go down into both legs and cause an unbalanced sensation.  He 
reported no bowel symptoms related to his back pain.  
Examination revealed intact cranial nerves and pinprick and 
light touch.  There was normal position sense on forward 
flexion and extension of the great toe bilaterally.  Deep 
tendon reflexes were symmetrical and 1+ equal bilaterally.  
Babinski's sign was negative.  No neurological deficiencies 
were found.  While the veteran has complained of sensory 
abnormalities related to his low back disability, including 
pain that radiated into both legs and occasional numbness and 
tingling in the low back, the medical evidence does not 
support a conclusion that the veteran has radiculopathy or 
any other neurological symptoms amounting to any incomplete 
paralysis of any nerves.  Thus, the evidence does not support 
any additional rating for neurological impairment. 

The veteran has been assigned a disability rating of 10 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
10 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
neurological manifestations.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a low back disability and that 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Right Shoulder Shell Fragment Wound 

The veteran's service medical records are negative for 
treatment entry for his right shoulder shell fragment wound 
other than an April 1970 examination noting that he veteran 
received a shrapnel wound to the right shoulder.  The 
earliest evidence of record of the severity of the injuries 
is a July 1982 VA examination that showed a history of a 
shrapnel fragment wound of the right shoulder.  Some of the 
fragments had been removed, but an x-ray revealed two small 
metallic radiopacities in the posterior aspect of the 
shoulder.  An April 1986 VA examination showed that the 
veteran sustained shell fragment wounds to the right shoulder 
and lower part of his back in 1969.  He was not hospitalized 
and returned to combat duty after a week.

On VA examination in November 2001, the veteran complained of 
occasional numbness and tingling in his right shoulder and 
arm.  He stated that he could not hold objects in his right 
hand greater than a few minutes due to the numbness and 
tingling.  Examination of the skin revealed two small well-
healed irregularly shaped scars on the right shoulder that 
were 2 centimeters in length and non-tender to the touch.  It 
was noted that when the examiner applied deep pressure to the 
shoulder, the veteran complained of pain in the shoulder.  
The veteran had full active and passive range of motion of 
his shoulder.  He was noted to have muscle weakness on the 
right side upper extremity.  His muscle strength was 3-4/5 on 
the right shoulder.  There was no evidence of contractures or 
muscle wasting.  The veteran was neurologically alert and 
oriented with good memory, steady gait, and good 
coordination.  His cranial nerves were intact, and his deep 
tendon reflexes were normal.  He had normal sensations to 
pain, touch, and temperature.  He gave a history of 
paresthesia, numbness, and tingling of the right hand.  An x-
ray of the right shoulder revealed no bone or joint 
abnormalities.  There were two small shrapnel fragments in 
the superior distal clavicular and coracoid process area.  
The diagnoses were osteoarthritis of the right shoulder and 
paresthesia of the right shoulder secondary to shrapnel 
injury.  

On VA examination in September 2006, the veteran complained 
of pain, weakness, and stiffness in the right shoulder.  He 
also reported arthritis in the shoulder as well as difficulty 
raising his right arm over his head and decreased strength in 
the right hand.  He complained of lack of endurance with 
activities that involved use of the shoulder and lower arm 
due to fatigue and pain.  He stated that his pain was usually 
6/10 but increased to 7-8/10 with weather changes and 
activities.  He described his pain as aching and nagging.  He 
reported flare-ups 1 to 2 times a month that would cause his 
shoulder to completely lock down for a couple of hours.  He 
stated that he could not move his right shoulder in addition 
to having increased pain of 8-9/10.  Examination revealed the 
bilateral shoulders to be symmetrical in size, contour, and 
rising.  There was no muscle wasting, atrophy, tenderness, or 
masses bilaterally.  Shrug was decreased on the right side.  
Range of motion testing of the right shoulder revealed 150 
degrees forward flexion, 30 degrees hyperextension, 150 
degrees abduction, 30 degrees adduction, and 70 degrees 
internal and external rotation.  There was bilaterally 
symmetric shoulder girdle muscle strength with inability to 
produce full resistance to opposition on the right.  On the 
right side, there was increased muscle fatigue, weakness, 
incoordination, lack of endurance, popping, and pain with 
repetitive motion, but there was no additional loss in 
degrees of range of motion with repetitive motion.  There was 
no edema or erythemia, but there was tenderness with 
palpation and muscle strength of 3/5 on the right side.  An 
x-ray of the right shoulder showed no abnormalities except 
for the presence of two small shrapnel fragments projected on 
the medial scapula and supraclavicular region.  The veteran's 
cranial nerves and pinprick and light touch were intact.  
Deep tendon reflexes were symmetrical and Babinski's sign was 
negative.  The diagnoses were foreign body right shoulder, 
status post injury with shrapnel fragments of medial scapula 
and supraclavicular regions, and pain secondary to foreign 
body right shoulder.

VA medical records dated from February 1999 to April 2006 
show that the veteran received intermittent treatment for 
pain, osteoarthritis, and arthralgia of the right shoulder.  

The veteran's residuals of a right shoulder shell fragment 
wound have been rated as 20 percent disabling under DC 5201, 
which pertains to limitation of motion of the arm.  The 
veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable in this case.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203 (2007).   

Under DC 5201, a 20 percent rating is warranted for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is warranted for limitation 
of arm motion to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5201 (2007).  

On VA examination in November 2001, the veteran had full 
active and passive range of motion of his shoulder.  On VA 
examination in September 2006, the veteran had 150 degrees 
forward flexion, 30 degrees hyperextension, 150 degrees 
abduction, 30 degrees adduction, and 70 degrees internal and 
external rotation.  Normal forward flexion of the shoulder is 
0 to 180 degrees; abduction is 0 to 180 degrees; and internal 
and external rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  Forward flexion and abduction to 90 
degrees amounts to shoulder level.  In this case, the 
evidence does not show limitation of arm motion to 25 degrees 
from the side.  Accordingly, the Board finds that a higher 
rating is not warranted under DC 5201.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, there was no 
additional limitation of motion with repetitive motion or 
flare-ups found at the November 2001 and September 2006 VA 
examinations.  The Board finds, in considering the foregoing 
and applying the above figures to the limitation of motion 
codes, that the criteria for a greater than 20 percent rating 
for the right shoulder are not satisfied.  The evidence shows 
that the veteran experiences no additional limitation of 
motion during flare-ups or upon repetitive motion.  
Therefore, the pain, fatigue, weakness, or lack of endurance 
is not so great and persistent so as to result in limited 
motion to the degree required for a higher rating of 30 
percent under the cited limitation of motion code.  There is 
no credible evidence that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the right shoulder being 
limited in motion to the extent required for a 30 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  
  
The veteran's residuals of a right shoulder shell fragment 
wound may also be rated under DC 5301, which pertains to 
injuries of Muscle Group I.  Muscle Group I encompasses the 
extrinsic muscles of the shoulder girdle.  The functions of 
these muscles include upward rotation of the scapula and 
elevation of the arm above shoulder level.  Under this 
diagnostic code, a 20 percent rating is warranted if 
impairment of this muscle group is moderately severe and a 30 
percent rating is warranted if it is severe.  38 C.F.R. § 
4.73, DC 5301 (2007).  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).    

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. 
§ 4.56(d)(4).    

The Board finds that the objective findings of record are not 
indicative of any more than a moderately severe muscle 
injury.  There are no objective findings of a through and 
through or deep penetrating wound by a high-velocity or large 
or multiple low-velocity missiles, with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  There is no evidence of 
wide damage to muscle groups in the missile track with 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles did not swell and harden abnormally in contraction, 
and there was no adhesion of scars to any bones, muscle 
atrophy, or diminished muscle excitability.  The evidence 
also indicates that the veteran was not hospitalized in 
service for his right shoulder shell fragment wound.  While 
fatigue, weakness, incoordination, lack of endurance, and 
pain were noted on examination in September 2006, there was 
no evidence of loss of strength, fatigue-pain, or uncertainty 
of movement.  There was also no evidence of an inability to 
keep up with work requirements.  The Board thus finds that a 
rating in excess of 20 percent is not warranted under DC 
5301.    

The veteran's scars due to his right shoulder shell fragment 
wound may be rated under the applicable skin criteria.  The 
old diagnostic criteria of Diagnostic Code 7804 provided for 
a 10 percent rating for a superficial scar that was tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
DC 7804 (2001); 38 C.F.R. § 4.31 (2007).  The criteria used 
to evaluate disabilities involving the skin, however, were 
amended in August 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  The rating criteria for evaluating disabilities under 
DC 7804 were changed in the revision of the regulations.  38 
C.F.R. § 4.118 (2007).  The rating authorized by the revised 
version of DC 7804 is 10 percent for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  Thus, the regulation as it existed prior to the 
change is applicable, and the revised regulation is 
applicable from August 30, 2002, forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  It appears that DC 7802, which 
pertains to superficial scars other than head, face, or neck, 
that do not cause limited motion, also applies in this 
instance.  38 C.F.R. § 4.118, DCs 7802 (2007).  Diagnostic 
Code 7802 was not affected by the revision of the 
regulations.     

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7805 (other scars, rated on limitation 
of function of affected part) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
On VA examination in November 2001, the veteran was found to 
have two small well-healed irregularly shaped scars on the 
right shoulder that were 2 centimeters in length.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate 10 percent rating for his right shoulder scars 
under DC 7802.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent rating is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent rating is assigned for a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  In this case, the evidence of record shows that the 
veteran's scars were non-tender on objective demonstration 
and examination at the November 2001 VA examination.  Thus, 
the medical evidence of record does not meet either the pre-
August 30, 2002, rating criteria for DC 7804 or the revised 
rating criteria for DC 7804.  Accordingly, the Board finds 
that the veteran is not entitled to a separate 10 percent 
rating for his right shoulder scars due to the residuals of 
his right shoulder shell fragment wound.  

Diagnostic Code 8510 provides the rating criteria for 
paralysis of the upper radicular group nerves (fifth and 
sixth cervicals).  A 20 percent rating is warranted for mild 
incomplete paralysis.  A 30 percent rating is warranted for 
moderate incomplete paralysis.  A 40 percent rating is 
warranted for severe incomplete paralysis.  A 60 percent 
rating is warranted for complete paralysis; all shoulder and 
elbow movements lost or severely affected; hand and wrist 
movements not affected.  38 C.F.R. § 4.124a, DC 8510 (2007).  

The veteran complained of paresthesia, numbness, and tingling 
in his right shoulder and arm at a November 2001 VA 
examination, and examination confirmed that he still had 
paresthesia of the right shoulder secondary to shrapnel 
injury.  When the neurological manifestations of a disability 
are primarily sensory, the rating should be for the mild, or 
at most, the moderate degree.  Resolving all doubt in favor 
of the veteran, the Board finds that the neurological 
manifestations of the residuals of his right shoulder shell 
fragment wound most nearly approximate incomplete paralysis 
of the upper radicular group nerves that is mild in degree.  
Accordingly, the Board finds that the veteran is entitled to 
a separate 20 percent rating for the neurological 
manifestations of the residuals of his right shoulder shell 
fragment wound.  This rating, which is not predicated upon 
limitation of motion, is separate from and in addition to the 
20 percent rating the veteran has already been awarded under 
the diagnostic criteria pertaining to disability of the 
musculoskeletal system.  Therefore, evaluation of the 
veteran's residuals of a right shoulder shell fragment wound 
under both of these codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  Esteban v. Brown, 6 Vet. App. 
259 (1994). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a right shoulder shell fragment 
wound do not warrant a rating in excess of 20 percent under 
the applicable diagnostic criteria for musculoskeletal 
disabilities and skin during any of the time under 
consideration since service connection was established.  
However, the Board finds that the veteran is entitled to a 
separate 20 percent rating for the neurological 
manifestations of the residuals of a right shoulder shell 
fragment wound under DC 8510.  The Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for the musculoskeletal disability due to the 
right shoulder shell fragment wound.  The Board also finds 
that the evidence supports the assignment of a 20 percent 
rating, but not greater, for the neurological disability due 
to the right shoulder shell fragment wound.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

PTSD 

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for a mental disorder (including posttraumatic stress 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

On VA examination in November 2001, the veteran complained of 
frequently waking up from sleep after 15 to 20 minutes 
feeling tense and sweating with rapid heartbeat.  He stated 
that he then needed 30 to 60 minutes to regain sleep.  He 
reported averaging two hours of sleep a night and sometimes 
napped during the day.  He complained of quick irritability 
to minor provocation, hypervigilance, responding to anger by 
cursing and leaving the scene, strong startle response, and 
intrusive combat-related memories and nightmares occurring 
two to three times monthly.  He reported avoiding television 
with combat content, patriotic celebrations or holidays, and 
conversations about Vietnam.  He also avoided interacting 
with others, which included not going to restaurants, stores, 
and church.  He stated that he lived with his girlfriend and 
that he was independent for self-care except that he avoided 
driving due to his nervousness and poor concentration.  
Examination revealed normal grooming and hygiene.  There was 
emotional response appropriate to thought content, easily 
understood speech, and thoughts that were appropriate in 
progression and form.  He was oriented to person, place, and 
time except for providing the wrong year because he was not 
concentrating.  The veteran's attention, concentration, 
abstraction, and memory functions were estimated to fall in 
the low average range.  He admitted to depressive thoughts, 
occasional crying, and occasional suicidal thoughts with 
which he coped by isolating himself or engaging in walking or 
raking the yard.  He denied disturbances of reality contact.  
The examiner diagnosed him with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 55.  
 
On VA examination in September 2006, the veteran complained 
of intrusive memories, distressing dreams, seeing fatigue 
uniforms and helicopters flying over, avoidance of crowds and 
topics related to Vietnam or war, diminished interest in 
playing cards, detachment from friends and relatives, 
insomnia, irritability and anger outbursts, hypervigilance, 
and exaggerated startle response.  He was not married but had 
lived with his girlfriend for 18 years.  He stated that he 
did not really have any friends and only had casual 
conversations with other veterans whom he met during clinic 
visits.  Examination revealed a neat and clean appearance 
with somber and respectful demeanor.  He saw shadows when he 
was walking and had a sense that someone was following him.  
He had no other delusions and was coherent.  He had 
appropriate affect and mildly depressed mood.  His memory and 
orientation were intact, but he had poor concentration.  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 55.  

VA medical records dated from February 1999 to February 2007 
show that the veteran received intermittent treatment for his 
PTSD.  The veteran suffered from  not being able to sleep 
well, flashbacks, being startled by loud noises, having 
nightmares once or twice a month, irritability and low 
tolerance when dealing with people, hypervigilance, 
difficulty in concentration and memory, becoming angry 
easily, and occasional visual and auditory hallucinations.  
He occasionally socialized with friends but preferred 
isolation.  Examinations revealed neat appearance with 
constricted affect and depressed mood.  Thoughts were linear 
and goal-directed.  There was no suicidal or homicidal 
ideation.  He had clear and rational speech with intact 
insight and judgment.  Throughout various treatment sessions, 
he was assigned GAF scores of 55, 57, 60, and 65. 

The November 2001 and September 2006 VA examinations assigned 
GAF scores of 55, and various treatment visits assigned GAF 
scores of 57, 60, and 65.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

Under DSM-IV, GAF scores of 55, 57, and 60 indicate moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  A score of 65 indicates mild 
symptoms (depressed mood, mild insomnia) or some difficulty 
in social, occupational, or school functioning (occasional 
truancy or theft within the household), but generally 
functioning well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.).  

The Board finds that past VA examinations and VA treatment 
sessions have tended to show that the veteran's PTSD symptoms 
have been moderate in nature.  There was no evidence to show 
that the veteran had any severe obsessional rituals or severe 
occupational impairment, and although he preferred to be 
isolated, he would still socialize with friends on occasion.  
The veteran's symptoms do not appear to have increased to 
such an extent that he is severely disabled by his PTSD.  
Accordingly, the Board finds that his symptoms related to 
PTSD have not worsened to the extent that an increased rating 
is warranted.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation, and there 
is no evidence of speech that is intermittently illogical, 
obscure, or irrelevant.  Rather, the veteran's speech is 
consistently noted to be normal.  Assessments of his 
condition have not shown that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Thus, the findings do not support the 
conclusion that the veteran has impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While his symptoms have been noted to interfere in 
his ability to relate to others, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his PTSD.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
a rating in excess of 50 percent under DC 9411.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Hemorrhoids 

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2007).  Under 
DC 7336, a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  38 C.F.R. § 4.114, DC 7336.  

VA medical records dated from February 1999 to February 2007 
show that the veteran received intermittent treatment for his 
hemorrhoids, but there was no evidence of hemorrhoids with 
fissures or anemia secondary to persistent bleeding.  

On VA examination in November 2001, the veteran reported 
flare-ups of his hemorrhoids occurring two to three times a 
month if he ate spicy food or if he became constipated.  
Examination of the rectum revealed a relatively large, 
non-thrombosed hemorrhoid at the 11 o'clock position that 
measured approximately 4 millimeters by 4 millimeters.  It 
occluded the rectal opening because it was so large.  It was 
mildly tender but non-thrombosed.  The diagnosis was 
hemorrhoids.  

On VA examination in September 2006, the veteran reported 
using suppositories, stool softener, ointment and cream to 
treat his hemorrhoids.  He complained of occasional blood in 
his bowel movements about once a month and stated that he 
felt "full" frequently after bowel movement.  He also 
reported frequent burning and itching around the anus, loss 
of sphincter control one to two times a month, and thrombosis 
every two months with bleeding.  He did not wear an 
incontinence pad.  Examination revealed no evidence of fecal 
leakage or obvious bleeding.  The anal opening had grade IV 
dilated hemorrhoids around the entire circumference.  
Internal examination of the rectum showed no masses or 
irregularities with the veteran bearing down.  There was 
semi-formed stool in the rectal vault.  The diagnosis was 
grade IV hemorrhoids.

Clinical records do not demonstrate that the veteran has been 
treated for hemorrhoids with fissures.  Additionally, there 
is no suggestion in the evidence of record that the veteran 
has become anemic due to persistent hemorrhoidal bleeding.  
The medical evidence shows that the veteran has large, non-
thrombosed hemorrhoids and that he experiences flare-ups two 
to three times a month.  Accordingly, he is not entitled to 
an increased rating for his hemorrhoid disability.  38 C.F.R. 
§ 4.114, DC 7336.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a rating 
greater than 10 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2007), provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2007), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2007).  

Here, the veteran is service-connected for PTSD, evaluated as 
50 percent disabling; a low back disability, evaluated as 10 
percent disabling; residuals of a right shoulder shell 
fragment wound, evaluated as 20 percent disabling; and 
hemorrhoids, evaluated as 10 percent disabling.  The combined 
disability rating is 70 percent.  The veteran thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).  

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran completed four years of high 
school.  He has worked as a machine operator, material 
handler, and gas station attendant.  He has been unemployed 
since November 1998.  The veteran reported being unable to 
take any jobs due to his constant joint pain, anxiety, and 
anger.  However, nothing in the evidence of record 
specifically shows that the veteran's service-connected 
disabilities alone played any role in his ceasing to be 
employed.  

On VA examination in November 2001, the veteran reported that 
his last place of employment went out of business in November 
1998 and that he had not been employed since then.  He stated 
that he had attempted some temporary manual labor jobs for a 
few months, but he had been in too much pain to continue.  He 
stated that he did not believe he would be able to find real 
employment due to the constant pain in his right shoulder, 
low back, and left knee.  He also asserted that he was only 
able to work until 1998 because of relative isolation, 
supervisor tolerance of his anxiety and anger, a well-learned 
repetitive job, and alcohol abuse in order to control anxiety 
and obtain sleep.  Examination revealed pain in the right 
shoulder upon application of deep pressure.  There were 
thick, black hypertrophic toenails, dry and scaly skin 
between the toes and underneath the soles of his feet, and 
varicose veins from the thighs to the lower extremities.  
There was a relatively large, mildly tender, non-thrombosed 
hemorrhoid that occluded the rectal opening.  The veteran had 
decreased range of motion and mild to moderate swelling of 
his left knee, limited range of motion and mild to moderate 
tenderness and tightness of the lumbar spine, and muscle 
weakness on the right side upper extremity.  A chest x-ray 
showed mild chronic bronchitis.  The veteran's attention, 
concentration, abstraction, and memory functions were 
estimated to fall in the low average range.  There were 
occasional depressive thoughts, crying, suicidal thoughts, 
and sleep disturbances.  The examiner diagnosed the veteran 
with PTSD with a GAF score of 55, hypertensive vascular 
disease, osteoarthritis of the lumbar spine and shoulder with 
minimal to moderate limitation due to pain, paresthesia of 
the right shoulder secondary to shrapnel injury, 
osteoarthritis of the knee with moderate functional loss due 
to pain, onychomycosis, tinea pedis, mild chronic bronchitis, 
hemorrhoids, and varicose veins.  The examiner found that the 
veteran's PTSD contributed to irritability, discomfort around 
others, poor sleep, and anxiety, and noted that the veteran 
did not drive because of reported nervousness and poor 
concentration.  The examiner opined that the veteran would be 
unsuccessful in securing and maintaining competitive 
employment but might be able to work part-time in a 
supportive, sheltered, therapeutic work program.    

VA medical records dated from February 1999 to February 2007 
show that the veteran received intermittent treatment for 
PTSD, a low back disability, residuals of a right shoulder 
shell fragment wound, and hemorrhoids.  

On VA examination in September 2006, the veteran reported 
that he had previously worked mainly alone.  He acknowledged 
drinking heavily when off work and going to work with alcohol 
odor on his breath on at least one occasion.  When this had 
been reported to the veteran's supervisor, the supervisor 
defended him as being the most reliable worker in the plant 
and later gave the veteran advice on concealing his breath 
odor.  The veteran stated that he had been laid off of his 
job of 20 years as a machine operator in November 1998 when 
his employer moved its plant operation to another state.  
After being laid off, the veteran reported receiving 
unemployment compensation and a few temporary jobs unloading 
furniture.  The veteran complained of intrusive memories, 
distressing dreams, seeing fatigue uniforms and helicopters 
flying over, avoidance of crowds and topics related to 
Vietnam or war, diminished interest in playing cards, 
detachment from friends and relatives, insomnia, irritability 
and anger outbursts, hypervigilance, and exaggerated startle 
response.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 55.  He opined that it may be that 
the veteran's failure to find employment was due to other 
causes such as his age, but the veteran had made a practice 
of concealing and working around his physical disabilities.  
He stated that it was most likely that the common PTSD 
pattern of steady vocational decline was postponed in the 
veteran's case by a combination of employer loyalty and his 
reliable performance of a specific task.  The veteran was 
also diagnosed with foreign body in the right shoulder, 
status post injury with shrapnel fragments of medial scapula 
and supraclavicular regions, degenerative osteoarthritis of 
the lumbosacral spine, grade IV hemorrhoids, pain secondary 
to foreign body in the right shoulder, and pain secondary to 
degenerative osteoarthritis of the lumbosacral spine.  In a 
November 2006 VA medical report, a VA examiner opined as to 
whether the veteran was unable to obtain or retain employment 
due solely to his service-connected disabilities without 
consideration of his other nonservice-connected disabilities.  
The examiner noted that the veteran had reported working 
until his job closed in 1998, but he had not reported any 
change in his condition that would prevent him from 
performing similar work.  The examiner stated that the 
veteran's hemorrhoids and back strain would not preclude him 
from obtaining sedentary employment.  He also stated that 
because the veteran was left-hand dominant, his right 
shoulder disability would not preclude him from sedentary 
work that did not include the right hand.  He concluded that 
the veteran was not precluded from sedentary employment based 
on his service-connected disabilities.  

After a thorough review of the record, the Board concludes 
that the veteran is not unemployable due solely to his 
service-connected disabilities.  The Board finds that the 
evidence does not show that his service-connected 
disabilities preclude employment.  The November 2001 VA 
opinion found that that the veteran would be unsuccessful in 
securing and maintaining competitive employment but might be 
able to work part-time in a supportive, sheltered, 
therapeutic work program.  The September 2006 and November 
2006 VA medical opinions found that the veteran's failure to 
find employment may be due to other causes such as his age 
and that it was most likely that the common PTSD pattern of 
steady vocational decline was postponed in the veteran's case 
by a combination of employer loyalty and his reliable 
performance of a specific task.  However, the veteran was 
found to be not precluded from sedentary employment based on 
his service-connected disabilities.  The Board also notes 
that the reason for the veteran's loss of employment in 
November 1998 was not due to his service-connected 
disabilities, but rather, it was due to him being laid off 
when his employer moved its plant operation to another state.  
The Board finds that the competent evidence of record weighs 
against a finding that the veteran is unable to obtain or 
retain any form of substantially gainful employment due 
solely to the severity of his service-connected PTSD, low 
back disability, residuals of his right shoulder shell 
fragment wound, and hemorrhoids.  

The veteran asserts that he is no longer able to work due to 
his joint pain and anxiety and anger, but there is no 
indication that these disabilities standing alone preclude 
him from other gainful employment.  Rather, the evidence in 
this case indicates that the veteran was not precluded from 
sedentary and isolated employment.  The Board therefore 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.  His service-connected conditions 
may affect his abilities to some degree, but there is no 
evidence that he is unable to perform sedentary or light duty 
work, or some other type of substantially gainful employment 
specifically as a result of these conditions.  The evidence 
does not show that the veteran's service-connected 
disabilities alone preclude his obtaining or maintaining 
employment.  The veteran already receives a 70 percent 
disability rating, which reflects the impairment of his 
employability occasioned by his service-connected PTSD, low 
back disability, residuals of right shoulder shell fragment 
wound, and hemorrhoids.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The Board finds that 
the preponderance of the evidence is against the claim and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002; rating 
decisions in December 2002 and August 2007; and a statement 
of the case in April 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

















ORDER

An increased rating for a low back disability is denied.  

An increased rating for residuals of a right shoulder shell 
fragment wound is denied.

A separate 20 percent rating for the neurological 
manifestations of the residuals of a right shoulder shell 
fragment wound, is granted.  

An increased rating for PTSD is denied.  

An increased rating for hemorrhoids is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


